Citation Nr: 1208128	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  10-10 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to December 15, 2010, and in excess of 70 percent thereafter.

2.  Entitlement to total rating for compensation purposed based on individual unemployability (TDIU) due to service connected disability prior to December 15, 2010.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD, assigning a 50 percent evaluation, effective August 27, 2007.

In November 2010, the Board remanded this case for further development.

As noted in the November 2010 Board remand, the issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) was raised by the Veteran in conjunction with his claim for a higher initial rating for PTSD.  That issue is now also before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran).

In a November 2011 rating decision, the Appeals Management Center (AMC) increased the Veteran's PTSD evaluation to 70 percent, effective December 15, 2010, and awarded a TDIU also effective December 15, 2010.  While the November 2011 rating decision does grant TDIU, the effective date assigned does not cover the entirety of the appeal period.  Since the Veteran is presumed to be seeking the maximum available benefit for a given disability, the issue of whether he was entitled to TDIU earlier remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).



FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's has deficiencies in most areas, caused by symptoms including depression, anxiety, difficulty with authority; his PTSD also results in an inability to establish and maintain effective relationships.

2.  The evidence of record does shows that the Veteran has been unable to secure or follow substantially gainful employment as a result of his service connected disabilities throughout the rating period on appeal, including prior to December 15, 2010.


CONCLUSIONS OF LAW

1.  Prior to December 15, 2010, the criteria for an initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).

2.  As of December 15, 2010, the criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).

3.  Prior to December 15, 2010, the criteria for a total disability rating based on individual unemployability due to service-connected disability have been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.400, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's PTSD claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with regard to this issue.

As noted in the introduction, the TDIU claim was established under Rice when the Veteran raised the issue of his employability.  As this issue was not claimed originally, it was not separately addressed in the notice letters sent prior to the September 2008 rating decision or even the November 2010 Board remand.  However, fully compliant notice was later issued in a November 2010 communication, pursuant to the November 2010 remand instructions, and the claim was thereafter adjudicated in November 2011.  Accordingly, no further action is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, in November 2010 the Board remanded this case for further development.  In compliance with the November 2010 remand, VA provided the Veteran with copies of VA Form 21-8940 in a November 2010 letter, VA obtained additional VA treatment records dated after January 2010 and associated them with the claims file, and provided the Veteran with a VA PTSD examination in December 2010.  Such examination is deemed adequate here.  Indeed, the examiner reviewed the objective evidence of record and he documented the Veteran's current complaints.  Moreover, the VA examiner also performed a thorough clinical evaluation.  He then offered an opinion as to the Veteran's employability, which was accompanied by a rationale.  Despite the November 2010 remand instruction, the AMC failed to considered whether TDIU was warranted on an extraschedular basis in the November 2011 rating decision.  However, as the decision below increases the Veteran's PTSD evaluation to 70 percent for the entire appeals period, the Veteran likewise qualifies for schedular consideration of TDIU throughout the entire appeals period and therefore the issue of extraschedular consideration is moot.  Thus VA has substantially complied with the November 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

PTSD

The Veteran was granted service connection for PTSD in a September 2008 rating decision.  This decision assigned a 50 percent evaluation effective August 27, 2007.  The Veteran appealed that decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In a November 2011 rating decision, this evaluation was increased to 70 percent, effective December 15, 2010, thereby creating a staged disability evaluation.  The Board must evaluate this claim in its entirety to determine whether this or an alternately staged evaluation is most appropriate.  See id.  As explained below, the Board finds that the evidence of record supports a 70 percent evaluation for the Veteran's PTSD throughout the entire appeals period.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155. 

Posttraumatic stress disorder (PTSD) is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under that General Rating Formula, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

The next higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In this case, the treatment records since August 2007 note symptoms including depression, anxiety, sleep problems, nightmares, irritability, hyperarousal, hyperstartle response, isolation, social avoidance, emotional detachment, intrusive thoughts, obsessive and compulsive behaviors, relationship problems (particularly with his adult children), difficulty concentrating, and associated alcohol use.  See e.g., Vet Center treatment records from August 2007 to December 2010, VA clinical notes from July 2008 to January 2010, June 2008 VA PTSD examination.  Throughout this period, the Veteran was consistently alert and oriented times three.  His insight, and judgment were intact.  He experienced no preoccupations, obsessions, delusions, auditory hallucinations, visual hallucinations, suicidal ideations, or homicidal ideations.  His speech and thought process were consistently normal.  The VA examination in June 2008 reflected symptomatology consistent with that shown in the clinical records, except that recent and remote memory were both grossly intact.

Interpersonally, the record shows that the Veteran has three adult children, but he has consistently reported having poor relationships with them.  At the time of his June 2008 VA examination, he reported having one friend, who loaned him the car he drove to his examination.  Occupationally, the record also shows that the Veteran occasionally worked at a flea market and performed odd jobs for people he knew.

While not dispositive, the Veteran's score on the Global Assessment of Functioning (GAF) Scale has ranged from 42 to 65.  The GAF Scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The lone GAF score outside of this range was given pursuant to VA treatment in January 2010.  While this score suggests only mild symptoms, the Board finds this outlying score less probative that the bulk of score which show significantly more severe symptoms.

In his lay statements, the Veteran described himself as a loner who could not sleep and could not be in crowds.  See e.g., June 2009 Notice of Disagreement.  He also stated that he was hypervigilant and unable to take orders from others.  See e.g., March 2010 VA Form 9.

Based on the above, the Veteran's PTSD most nearly approximates the criteria for a 70 percent evaluation throughout the rating period on appeal.  Specifically, his symptoms of depression, anxiety, authority issues, and his inability to establish and maintain effective relationships cause occupational and social impairment with deficiencies in work, mood, and family relations.  See 38 C.F.R. § 4.130, Diagnostic Code 9210.  A higher evaluation of 100 percent is not warranted as the Veteran is consistently alert and fully oriented; his thought process and communication are not grossly impaired; and he denied any preoccupations, obsessions, delusions, visual hallucinations, or suicidal or homicidal ideations.  His insight and judgment were intact.  Significantly, he has one friend, who is close enough to loan him a car to report for his examination.  Moreover, his occupational impairment is reflected by the assignment of a TDIU throughout the rating period on appeal.

In sum, the record does not support a finding that the Veteran's PTSD has caused total occupational and social impairment.  Thus, the Board determines that the preponderance of the evidence is against the assignment of an initial rating in excess of 70 percent for the Veteran's PTSD.  38 C.F.R. § 4.7.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

TDIU

As discussed above, the Veteran raise the issue of TDIU in conjunction with his claim for a higher initial evaluation for his service connected PTSD.  See Rice, 22 Vet. App. 447.  In a November 2011 rating decision, the AMC granted TDIU, effective December 15, 2010, the date the Veteran first met the schedular requirements.  See 38 C.F.R. § 4.16(a) (setting the schedular requirements for TDIU consideration at a disability evaluation of 60 percent or more for a single service connected disability).  The above decision awards a 70 percent evaluation for PTSD for the entirety of the appeals period; therefore the Veteran has likewise met the threshold percentage requirements for TIDU for the entirety of the appeals period.

The issue then becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities for this additional time period.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In this case, the Veteran has not participated in gainful employment at any point during the appeals period.  He did occasionally work at a flea market, but this appears to be marginal employment.  Moreover, the December 2010 VA examiner found the Veteran unemployable based on his PTSD symptoms.  Significantly, this examiner found the Veteran unemployable due to his detached nature and the likelihood that any deviation from his normal routine would cause an exacerbation of his PTSD symptoms.  There is no indication in the record that these factors originated at some discernable date within the appeals period.  Thus, the Board finds that the preponderance of the evidence is in favor of finding that the Veteran's service connection disabilities warrant a TDIU evaluation for the entirety of the appeals period.  See 38 U.S.C.A. § 5107(b).



ORDER

Subject to the provisions governing the award of monetary benefits, entitlement to an initial disability rating of 70 percent, but no more, for PTSD from August 27, 2007, is granted; a rating in excess of 70 percent as of December 15, 2010, is denied.

A total disability rating based on individual unemployability due the service-connected disabilities is granted, for the period from August 27, 2007, to December 15, 2010, subject to the provisions governing the award of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


